Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020 has been considered by the examiner.

Status of Claims
Claims 2-19 are pending.

Drawings
The drawings were received on 14 December 2020.  These drawings are accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-7 and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,898,290. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 2, US 10,898,290 claims a surgical microscope system (see claim 1, line 1, surgical microscope device) comprising: a microscope configured to image an operative site of a patient, and output an image signal (see claim 1, lines 2-4); and a support configured to support the microscope at a distal end (see claim 1, lines 5-6), wherein the support includes a first arm, a first joint, a second arm, and a second joint, the second arm supporting a proximal end of the first arm at the first joint rotatably around a first rotation axis of the first joint orthogonal to a vertical direction and being supported at the second joint rotatably around a second rotation axis of the second joint orthogonal to the vertical direction (see claim 1, lines 7-15), wherein the support is configured such that 200 (mm) <V(1 - cos(r2max)), where a length of the second arm is represented as V and a maximum value of a rotation angle of the second arm away from the vertical direction is represented as r2max (see claim 1, lines 23-27).
Regarding claim 3, US 10,898,290 also claims that the support is configured such that the length of the second arm, as a length between the first rotation axis and the second rotation axis, is greater than a length of the first arm, as a length between the first rotation axis and an optical axis of the microscope, in a case where the optical axis of the microscope is disposed to be substantially vertical (see claim 1, lines 17-22).
Regarding claim 4, US 10,898,290 also claims that the support further includes a prop coupled to the second arm via the second joint (see claim 1, lines 11-15).
Regarding claim 5¸ US 10,898,290 also claims that the support is configured such that a length of the prop is less than a height of an operating table holding the patient (see claim 2).
Regarding claim 6, US 10,898,290 also claims that the length of the prop is less than 800 (mm) (see claim 3).
Regarding claim 7, US 10,898,290 also claims that the support is configured such that a total length that is a sum of the length of the first arm, the length of the second arm, and a length of the prop is greater than 2000 (mm) (see claim 4).
Regarding claim 13, US 10,898,290 also claims that the support is configured as a balance arm (see claim 5).
Regarding claim 14, US 10,898,290 also claims that the second arm corresponds to a parallelogram link mechanism included in the support (see claim 6).
Regarding claim 15, US 10,898,290 also claims that the support includes a rotary shaft at the second joint, the rotary shaft supporting the second arm rotatably around a rotation axis parallel to an extending direction of the second arm (see claim 7).
Regarding claim 16, US 10,898,290 also claims processing circuitry mounted on a top of a base configured to support a proximal end of the support, and the proximal end of the support is coupled to a front side with respect to the processing circuitry on the top of the base (see claim 8).
Regarding claim 17, US 10,898,290 also claims that the processing circuitry is configured to be higher on a back side than on a front side on the top of the base (see claim 9).
Regarding claim 2 (additional rejection), US 10,898,290 claims a surgical microscope system (see claim 10, line 1) comprising: a microscope configured to image an operative site of a patient, and output an image signal (see claim 10, lines 2-4); and a support configured to support the microscope at a distal end (see claim 10, lines 4-5), wherein the support includes a first arm, a first joint, a second arm, and a second joint, the second arm supporting a proximal end of the first arm at the first joint rotatably around a first rotation axis of the first joint orthogonal to a vertical direction and being supported at the second joint rotatably around a second rotation axis of the second joint orthogonal to the vertical direction (see claim 10, lines 8-16), wherein the support is configured such that 200 (mm) <V(1 - cos(r2max)), where a length of the second arm is represented as V and a maximum value of a rotation angle of the second arm away from the vertical direction is represented as r2max (see claim 10, lines 24-28).
Regarding claim 18, US 10,898,290 also claims a display configured to display an image based on the image signal (see claim 10, lines 6-7).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the limitations “a rotation angle of the first arm with the second arm” and “a rotation angle of the second arm with the prop” are indefinite because it is not clear if these are meant to be the maximum rotation angles such as the maximum value of a rotation angle of the second arm r2max in claim 2 or if these rotation angles are any chosen set of rotation angles within the total range of the rotation angles (i.e. the rotation angles must always add up to a sum between 130 and 180 degrees, for example if r1 is 100 degrees, then r2 must be between 30 and 80 degrees). For purposes of examination, these rotation angles have been interpreted as maximum rotation angles for each arm.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-10, 12-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2003/0151806) of record (hereafter Schmidt).
Regarding claim 2, Schmidt discloses a surgical microscope system (see at least the abstract), comprising: 
a microscope configured to image an operative site of a patient, and output an image signal (see at least Fig. 1 and paragraphs [0030] and [0042], where 20 is a microscope and a video camera is mentioned, which would output an image signal); and
a support configured to support the microscope at a distal end (see at least Fig. 1), wherein
the support includes a first arm, a first joint, a second arm, and a second joint, the second arm supporting a proximal end of the first arm at the first joint rotatably about a first rotation axis of the first joint orthogonal to a vertical direction and being supported at the second joint rotatably around a second rotation axis of the second joint orthogonal to the vertical direction (see at least Fig. 1),
wherein the support is configured such that the length of the second arm is approximately over half the height of a surgeon and a maximum value of a rotation angle of the second arm away from the vertical direction appears to be approximately 90 degrees (see at least Fig. 1 and paragraph [0037]).
Schmidt does not specifically disclose that the support is configured such that 200 (mm) < V(1-cos(r2max)), where a length of the second arm is represented as V and a maximum value of a rotation angle of the second arm away from the vertical direction is represented as r2max.
The examiner notes that with r2max being approximately 90°, then the value of cos(r2max) is approximately 0, thus the inequality simplifies to 200 (mm) < V or the length of the second arm must be greater than 200 mm. The average height for an adult woman in the United States is 5’ 3.5” or approximately 161 cm. For a second arm to be approximately half the height of such a woman as illustrated in Fig. 1, the length of the second arm would need to be approximately 80 cm or 800 mm, which is much greater than 200 mm.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schmidt so that the support is configured such that 200 (mm) < V(1-cos(r2max)) for the purpose of allowing an adult woman to stand beneath the first arm while performing surgery (see at least Fig. 1 and paragraph [0044] of Schmidt).

Regarding claim 3, Schmidt discloses all of the limitations of claim 2.
Schmidt does not specifically disclose that the support is configured such that the length of the second arm, as a length between the first rotation axis and the second rotation axis is greater than a length of the first arm, as a length between the first rotation axis and an optical axis of the microscope, in a case where the optical axis of the microscope is disposed to be substantially vertical.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of support being configured such that the length of the second arm, as a length between the first rotation axis and the second rotation axis is greater than a length of the first arm, as a length between the first rotation axis and an optical axis of the microscope, in a case where the optical axis of the microscope is disposed to be substantially vertical include reducing the weight necessary in order to balance the microscope system since a longer arm would increase the torque.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schmidt so that support is configured such that the length of the second arm, as a length between the first rotation axis and the second rotation axis is greater than a length of the first arm, as a length between the first rotation axis and an optical axis of the microscope, in a case where the optical axis of the microscope is disposed to be substantially vertical for the purpose of reducing the weight necessary in order to balance the microscope system since a longer arm would increase the torque.

Regarding claim 4, Schmidt discloses all of the limitations of claim 2.
Schmidt also discloses that the support further includes a prop coupled to the second arm via the second joint (see at least Fig. 1, where 3 is the prop).

Regarding claim 5, Schmidt discloses all of the limitations of claim 4.
Schmidt does not specifically disclose that the support is configured such that a length of the prop is less than a height of an operating table holding a patient.
The examiner notes that “the prop” can be defined as the arm 3 that connects to the second arm at the second joint, but ends at the top portion of the base, such as hinge 2. Such a prop is shorter than the distance from  the second joint to the floor by the combined height of the base 1 and hinge 2 (see Fig. 1).
Schmidt does disclose an operating table adjacent to the support and the height of the  second joint appears to be only slightly higher than the top of the operating table (see Fig. 1). Thus, the length of the prop appears to be slightly shorter than the height of the operating table.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the support being configured such that a length of the prop is less than a height of an operating table holding a patient include setting the range of the working height of the microscope since a shorter prop would provide a shorter lower limit of the position of the microscope when the second arm is rotated.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schmidt so that the support is configured such that a length of the prop is less than a height of an operating table holding a patient for the purpose of setting the range of the working height of the microscope since a shorter prop would provide a shorter lower limit of the position of the microscope when the second arm is rotated.

Regarding claim 6, Schmidt discloses all of the limitations of claim 4.
Schmidt does not specifically disclose that the length of the prop is less than 800 mm.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the length of the prop being less than 800 mm include setting the range of the working height of the microscope since a shorter prop would provide a shorter lower limit of the position of the microscope when the second arm is rotated.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schmidt so that the length of the prop is less than 800 mm for the purpose of setting the range of the working height of the microscope since a shorter prop would provide a shorter lower limit of the position of the microscope when the second arm is rotated.

Regarding claims 7 and 8, Schmidt discloses all of the limitations of claim 4.
Schmidt does not specifically disclose that the support is configured such that a total length that is a sum of the length of the first arm, the length of the second arm, and a length of the prop is greater than 2000 mm and less than 2500 mm.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the support being configured such that a total length that is a sum of the length of the first arm, the length of the second arm, and a length of the prop is greater than 2000 mm and less than 2500 mm include providing sufficient space beneath the microscope system in order for a surgeon to perform surgery (see Fig. 1 of Schmidt).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schmidt so that the support is configured such that a total length that is a sum of the length of the first arm, the length of the second arm, and a length of the prop is greater than 2000 mm and less than 2500 mm for the purpose of providing sufficient space beneath the microscope system in order for a surgeon to perform surgery (see Fig. 1 of Schmidt).

Regarding claim 9, Schmidt discloses all of the limitations of claim 4.
Schmidt also discloses that the maximum rotation angle o f the second arm with the prop is approximately 90° (see at least Fig. 1 and paragraph [0037]) and the angle between the first and second arms appears to start at greater than 90° (see at least Fig. 1, where angle β appears to be greater than 90°).
Schmidt does not specifically disclose that , in a case where a rotation angle of the first arm with the second arm is represented as r1 and a rotation angle of the second arm with the prop is represented as r2, the rotation angle r1 and the rotation angle r2 satisfy a relationship represented as approximately 130° < r1+r2 < approximately 180°.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of approximately 130° < r1+r2 < approximately 180° include increasing the overall reach of the microscope system, since extending the first arm to be parallel with the second arm would result in a total angle r1+r2 of just under 180°.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schmidt so that approximately 130° < r1+r2 < approximately 180° for the purpose of increasing the overall reach of the microscope system.

Regarding claim 10, Schmidt discloses all of the limitations of claim 4.
Schmidt does not specifically disclose that a length T of the prop satisfies a relationship represented as approximately 800 mm < T < approximately 1000 mm.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of approximately 800 mm < T < approximately 1000 mm include setting the range of the working height of the microscope since a longer prop would provide a higher upper limit of the position of the microscope when the second arm is extended.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schmidt so that approximately 800 mm < T < approximately 1000 mm for the purpose of setting the range of the working height of the microscope since a longer prop would provide a higher upper limit of the position of the microscope when the second arm is extended.

Regarding claim 12, Schmidt discloses all of the limitations of claim 2.
Schmidt does not specifically disclose that the maximum value of the rotation angle of the second arm r2max satisfies a relationship represented as approximately 45°< r2max < approximately 60°.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the maximum value of the rotation angle of the second arm r2max satisfying a relationship represented as approximately 45°< r2max < approximately 60° include restricting the movement of the microscope by setting particular upper and lower limits of its movement.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schmidt so that the maximum value of the rotation angle of the second arm r2max satisfies a relationship represented as approximately 45°< r2max < approximately 60° for the purpose of restricting the movement of the microscope by setting particular upper and lower limits of its movement.
The examiner notes that the value of V(1-cos(r2max)), assuming V= approximately 800 mm, would still be greater than approximately 230 mm.

Regarding claim 13, Schmidt discloses all of the limitations of claim 2.
Schmidt also discloses that the support is configured as a balance arm (see at least Fig. 1, where the weights balance the microscope).

Regarding claim 14, Schmidt discloses all of the limitations of claim 2.
Schmidt also discloses that the second arm corresponds to a parallelogram link mechanism included in the support (see at least Fig. 1, where bars 5, 6, 7, and 8 are the sides of the parallelogram link mechanism).

Regarding claim 19, Schmidt discloses a surgical microscope (see at least the abstract) comprising: 
a camera configured to image an operative site of a patient and output an image signal (see at least Fig. 1 and paragraphs [0030] and [0042], where 20 is a microscope and a video camera is mentioned, which would output an image signal); and 
a support configured to support the camera and including a first arm coupled to the camera, a first joint coupled to the first arm, a second arm coupled to the first joint, and a second joint coupled to the second arm (see at least Fig. 1), wherein 
the second arm supports the first arm at the first joint rotatably around a first rotation axis of the first joint, the first rotation axis being orthogonal to a vertical direction (see at least Fig. 1), 
the second arm is supported at the second joint rotatably around a second rotation axis of the second joint, the second rotation axis being orthogonal to the vertical direction (see at least Fig. 1).
wherein the support is configured such that the length of the second arm is approximately over half the height of a surgeon and a maximum value of a rotation angle of the second arm away from the vertical direction appears to be approximately 90 degrees (see at least Fig. 1 and paragraph [0037]).
Schmidt does not specifically disclose that the support is configured such that 200 (mm) < V(1-cos(r2max)), where a length of the second arm is represented as V and a maximum value of a rotation angle of the second arm away from the vertical direction is represented as r2max.
The examiner notes that with r2max being approximately 90°, then the value of cos(r2max) is approximately 0, thus the inequality simplifies to 200 (mm) < V or the length of the second arm must be greater than 200 mm. The average height for an adult woman in the United States is 5’ 3.5” or approximately 161 cm. For a second arm to be approximately half the height of such a woman as illustrated in Fig. 1, the length of the second arm would need to be approximately 80 cm or 800 mm, which is much greater than 200 mm.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schmidt so that the support is configured such that 200 (mm) < V(1-cos(r2max)) for the purpose of allowing an adult woman to stand beneath the first arm while performing surgery (see at least Fig. 1 and paragraph [0044] of Schmidt).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2003/0151806) of record (hereafter Schmidt) as applied to claim 10 above, and further in view of Tesar (US 2015/0297311) of record (hereafter Tesar).
Regarding claim 11, Schmidt discloses all of the limitations of claim 10.
Schmidt does not specifically disclose that a maximum value WDmax of a working distance of the microscope satisfies a relationship represented as approximately 400 mm ≤ WDmax ≤ 600 mm.
However, Tesar teaches a surgical microscope system (see at least Fig. 1 and the abstract) comprising a microscope with a maximum value WDmax of a working distance of the microscope satisfies a relationship represented as approximately 400 mm ≤ WDmax ≤ 600 mm (see at least paragraph [0161], where the working distance is adjustable up to 45 cm or 450 mm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schmidt to include the teachings of Tesar so that a maximum value WDmax of a working distance of the microscope satisfies a relationship represented as approximately 400 mm ≤ WDmax ≤ 600 mm for the purpose of providing sufficient space beneath the microscope for a surgeon to perform an operation.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2003/0151806) of record (hereafter Schmidt) as applied to claim 2 above, and further in view of Kanazawa et al. (US 2012/0296159) of record (hereafter Kanazawa).
Regarding claims 16 and 17, Schmidt discloses all of the limitations of claim 2.
Schmidt does not specifically disclose processing circuitry mounted on a top of a base configured to support a proximal end of the support, and the proximal end of the support is coupled to a front side with respect to the processing circuitry on the top of the base and wherein the processing circuitry is configured to be higher on a back side than on a front side on the top of the base.
However, Kanazawa teaches a surgical microscope system (see at least page 1, paragraph [0003]) comprising a microscope, a support (see at least Fig. 1), and processing circuitry mounted on a top of a base configured to support a proximal end of the support (see at least Fig. 1, where controller 14 is mounted on base plate 1a), and the proximal end of the support is coupled to a front side with respect to the processing circuitry on the top of the base (see at least Fig. 1, where controller 14 is on an opposite side of the base plate 1a from support 3, and thus the support 3m can be considered to be connected to a front side) and that the processing circuitry is a box (see at least fig. 1, controller 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schmidt to include the teachings of Kanazawa so that the system comprises processing circuitry mounted on a top of a base configured to support a proximal end of the support, and the proximal end of the support is coupled to a front side with respect to the processing circuitry on the top of the base for the purpose of providing the ability to execute signal processing in the surgical microscope device to provide further automation of the system (see at least page 4, paragraph [0065], where the controller is a processing circuitry).
Schmidt as modified by Kanazawa does not specifically disclose that the processing circuitry is configured to be higher on a back side than on a front side on the top of the base.
However, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change is shape is not significant to the function of the combination. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schmidt as modified by Kanazawa so that the processing circuitry is configured to be higher on a back side than on a front side on the top of the base for the purpose of efficiently containing the electrical components within the processing circuitry.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2003/0151806) of record (hereafter Schmidt) as applied to claim 2 above, and further in view of Doi et al. (US 2015/0301326) (hereafter Doi).
Regarding claim 18, Schmidt discloses all of the limitations of claim 2.
Schmidt does not specifically disclose a display configured to display an image based on the image signal.
However, Doi teaches a surgical microscope system (see at least the abstract) comprising a display configured to display an image based on an image signal (see at least Fig. 1 and paragraph [0021], where the display 12 displays an image based on an image signal that comes from camera 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schmidt to include the teachings of Doi so that the system comprises a display configured to display an image based on the image signal for the purpose of being able to display an image of what the microscope is seeing in order to facilitate assisting with the surgery or educating during the surgery.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Centers for Disease Control and Prevention, Body Measurements, January 2021, accessed online 12/8/2022, https://www.cdc.gov/nchs/fastats/body-measurements.htm

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B/             Examiner, Art Unit 2872


/Derek S. Chapel/             Primary Examiner, Art Unit 2872
12/9/2022